DETAILED ACTION
Response to Amendment
The Amendment filed on March 11, 2021 has been entered. Claims 1-10, 15, and 19-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on December 16, 2020. Applicant’s arguments with respect to the 103 rejections of claims 1-10, 15, and 19-21 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 11 is objected to because of the following informality: “jaw axis” in line 7 should read “jaw pivot axis”.
Claim 15 is objected to because of the following informalities:
“position, and wherein said surgical stapling assembly further comprises:” in line 7 should read “position; and”.
“jaw axis” in line 25 should read “jaw pivot axis”.
Claim 19 is objected to because of the following informalities:
“lockout such that” in lines 15-16 should read “lockout, wherein”.
“position, and” in line 17 should read “position;”.
“wherein said staple cartridge further comprises:” in line 18 should be omitted.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-4, 6-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 2013/0248577), hereinafter Leimbach, in view of Rector et al. (US 2015/0374373), hereinafter Rector.
Regarding claim 1, Leimbach discloses a surgical stapling instrument (10 in Figure 1), comprising:
a first jaw (210 in Figure 6) configured to removably support a surgical staple cartridge (300 in Figure 6) therein (apparent from Figures 18-21);
a second jaw (220 in Figure 6) movable relative to said first jaw (210) about a jaw pivot axis (longitudinal axis of 230 in Figures 6 and 11) between an open position (shown in Figures 16-18) and a closed position (shown in Figure 24) (apparent when Figures 16-18 are viewed in relation to Figure 24), wherein the second jaw (220) comprises a second jaw underside (the underside of 220 shown in Figure 11);
a closure lockout (250 in Figure 6) movable between a locked position (the distal-most position of 250) in which a portion (264 in Figures 6 and 7) of said closure lockout (250) is positioned in confronting relationship with said second jaw underside (the underside of 220) distal to said jaw axis (longitudinal axis of 230) (because “central support tab 264 of the anvil lock member 260 is received between the trunnion walls 226, 228 to further provide support to the anvil 220”, as described in Paragraph 0076 lines 22-25, and because it is clear when Figure 16/17 is viewed in relation to Figure 7 that at least a portion of 264 is distal to the longitudinal axis of 230 in the locked position [i.e. the distal-most position of 250]) to prevent said second jaw (220) from being movable to said closed position (shown in Figure 24) and an unlocked position (the proximal-most position of 250) in which said second jaw (220) is movable to said closed position (shown in Figure 24) upon application of a closure motion thereto (Paragraphs 0083 and 0084), wherein said closure lockout (250) further comprises a lock actuator portion (263 or 262 in Figures 6 and 7) configured to interface with an unlocking feature (320 in Figures 14 and 15) on a surgical staple cartridge (300) operably supported in said first jaw (210) such that when said unlocking feature (320) operably interfaces with said lock actuator portion (263 or 262), said closure lockout (250) is moved to said unlocked position (the proximal-most position of 250) (Paragraph 0083); and

However, Leimbach does not disclose: a spent cartridge lockout operably interfacing with said firing member and a camming assembly movably supported in said surgical staple cartridge supported in said first jaw, said spent cartridge lockout configured to retain said firing member in said starting position unless said camming assembly is in an unfired position within said surgical staple cartridge.
Rector teaches that it was known to provide a spent cartridge lockout (238 in Figure 19; or 238 and 298 collectively in Figures 19 and 23A) operably interfacing with a firing member (280 and 282 collectively in Figure 23B) (apparent from Figure 23B) and a camming assembly (278 in Figures 25A-25F) movably supported in a surgical staple cartridge (270 in Figure 13) supported in a first jaw (250 in Figures 25A-25F) (Paragraphs 0215 and 0225), said spent cartridge lockout (238; or 238 and 298 collectively) configured to retain said firing member (280 and 282 collectively) in a starting position unless said camming assembly (278) is in an unfired position within said surgical staple cartridge (270) (Paragraphs 0215, 0225, and 0231), in order to prevent inadvertent firing of the firing member (280 and 282 collectively) and severing of captured tissue without stapling (Paragraphs 0212, 0225, 0236).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the surgical stapling instrument (10) of Leimbach with a spent cartridge lockout operably interfacing with said firing member and a camming assembly movably supported in said surgical staple cartridge (300 of Leimbach) supported in said first jaw (210 of Leimbach), said spent cartridge lockout configured to retain said firing member in said starting position unless said camming assembly is in an unfired position within said surgical staple cartridge, as taught by Rector, because doing so would achieve the predictable result of preventing inadvertent firing of the firing member and severing of captured tissue without stapling. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Leimbach discloses that said surgical staple cartridge (300) comprises a cartridge body (302, 314, and 316 collectively in Figures 14 and 15) and wherein said unlocking feature (320) comprises a cartridge body extension (320) extending proximally from a proximal end of said cartridge body (302, 314, and 316 collectively) (apparent from Figures 14 and 15).
Regarding claim 3, Leimbach discloses that said surgical staple cartridge (300) further comprises a longitudinal slot (304 in Figure 14) defined in said cartridge body (302, 314, and 316 collectively) and configured to receive said firing member (130) therethrough (Paragraph 0079), that said longitudinal slot (304) defines a first side (proximal end/side of the cartridge body) of said cartridge body (302, 314, and 316 collectively) and a second side (distal end/side of the cartridge body) of said cartridge body (apparent when Figure 14 is viewed in relation to Figure 6), and that said cartridge body extension (320) is positioned on only said first side (proximal end/side of the cartridge body) (apparent from Figures 14, 15, and 6).
Regarding claim 4, Leimbach discloses that said cartridge body extension (320) comprises a rounded proximal extension end (apparent from Figures 14 and 15).
Regarding claim 6, Leimbach discloses that said cartridge body extension (320) is configured to push said lock actuator portion (263 or 262) and said closure lockout (250) proximally into said unlocked position (the proximal-most position of 250) when said surgical staple cartridge (300) is installed within said first jaw (210) (Paragraph 0083).
Regarding claim 7, Leimbach discloses that said lock actuator portion (263 or 262) comprises a portion of a lockout member (260 in Figures 6 and 7) supported within said first jaw (210) (apparent from Figures 6, 7, and 16-25), and that said lockout member (260) comprises a blocking portion (263 or 262) configured to block said second jaw (220) from moving into said closed position (shown in Figure 24) when said surgical staple cartridge (300) is not installed within said first jaw (210) (Paragraphs 0082 and 0076).
Regarding claim 8, Leimbach discloses that said lockout member (260) is spring-biased distally (via coil spring 269, Paragraphs 0076 and 0082) and that said lockout member (260) is configured to be pushed proximally relative to said first jaw (210) by said lock actuator portion (263 or 262) when said surgical staple cartridge (300) is installed in said first jaw (210) (Paragraph 0083).
Regarding claim 9, Leimbach discloses that said lockout member (260) comprises a distal end (distal end of 264 shown in Figure 7) comprising an arcuate profile (apparent from Figure 7).
Regarding claim 10, Leimbach discloses that said first jaw (210) comprises a stop (bottom-right corner of slot 214 in Figure 20) configured to stop further proximal translation of said lockout member (260) beyond said unlocked position (the proximal-most position of 250) (apparent from Figure 20).
Regarding claim 19, Leimbach discloses a staple cartridge (300 in Figure 6) configured to be installed in a surgical stapling assembly (10 in Figure 1) (apparent from Figure 1), wherein the surgical stapling assembly (10) comprises a first jaw (210 in Figure 6), a second jaw (220 in Figure 6) that is pivotable about a jaw axis (longitudinal axis of 230 in Figures 6 and 11) relative to the first jaw (210) between an open position (shown in Figures 16-18) and a closed position (shown in Figure 24) (apparent when Figures 16-18 are viewed in relation to Figure 24), a firing member (130 in Figure 3), and a closure lockout (250 in Figure 6), wherein said staple cartridge (300) comprises:
a cartridge body (302, 314, and 316 collectively in Figures 14 and 15), comprising:
a proximal end (right end of 316 in Figures 14 and 15);
a distal end (left end of 302 in Figure 15);
a plurality of staple cavities (312 in Figure 14);
a longitudinal slot (304 in Figure 14) extending between said proximal end (right end of 316 in Figures 14 and 15) and said distal end (left end of 302 in Figure 15) (apparent when Figure 14 is viewed in relation to Figure 6); and
a first lockout feature (320 in Figures 14 and 15) extending proximally from said proximal end (right end of 316 in Figures 14 and 15) of said cartridge body (302, 314, and 316 collectively) (apparent from Figures 14 and 15) and configured to disable the closure lockout (250) when said first lockout feature (320) is brought into unlocking engagement with the closure lockout (250), wherein a portion (264 in Figures 6 and 7) of the closure lockout (250) confronts an underside (the underside of 220 shown in Figure 11) of the second jaw (220) distal to the jaw axis (longitudinal axis of 230) (because “central support tab 264 of the anvil lock member 260 is received between the trunnion walls 226, 228 to further provide support to the anvil 220”, as described in Paragraph 0076 lines 22-25, and because it is clear when Figure 16/17 is viewed in relation to Figure 7 that at least a portion of 264 is distal to the longitudinal axis of 230 in the distal-most position of 250) to prevent the second jaw (220) from being moveable from the open position (Paragraph 0083);

a camming assembly (“wedge sled”) movable between an unfired position and a fired position (Paragraphs 0079 and 0085).
However, Leimbach does not disclose: the surgical stapling assembly comprises a firing lockout; and the camming assembly is configured to disable the firing lockout when said camming assembly is in said unfired position and in unlocking engagement with the firing lockout.
Rector teaches that it was known to provide: a surgical stapling assembly (shown in Figure 1) comprising a firing lockout (238 in Figure 19; or 238 and 298 collectively in Figures 19 and 23A); and a camming assembly (278) configured to disable the firing lockout (238; or 238 and 298 collectively) when said camming assembly (278) is in an unfired position and in unlocking engagement with the firing lockout (238; or 238 and 298 collectively) (Paragraphs 0215, 0225, and 0231), in order to prevent inadvertent firing of a firing member (280 and 282 collectively in Figure 23B) and severing of captured tissue without stapling (Paragraphs 0212, 0225, 0236).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the surgical stapling assembly (10) of Leimbach with a firing lockout and to have modified camming assembly (“wedge sled”) of Leimbach so that it is configured to disable the firing lockout when said camming assembly is in an unfired position and in unlocking engagement with the firing lockout, as taught by Rector, because doing so would achieve the predictable result of preventing inadvertent firing of the firing member and severing of captured tissue without stapling. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 20, Leimbach discloses that said first lockout feature (320) comprises a key member (320) protruding from the proximal end (right end of 316 in Figures 14 and 15) of said cartridge body (302, 314, and 316 collectively) (apparent from Figures 14 and 15), and that said key member (320) is in alignment with an actuation portion (263 or 262 in Figures 6 and 7) of the closure lockout (250) (apparent from Figure 21, Paragraphs 0083 and 0080).

Claims 1, 2, 5, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 5,584,425), hereinafter Savage, in view of Rector et al. (US 2015/0374373), hereinafter Rector.
Regarding claim 1, Savage discloses a surgical stapling instrument (50), comprising:
a first jaw (260 in Figure 4) configured to removably support a surgical staple cartridge (272 in Figure 4) therein (clear from Figure 4);
a second jaw (230 in Figure 4) movable relative to said first jaw (260) about a jaw pivot axis (the longitudinal axis of 248 in Figures 19-21) between an open position (shown in Figure 32) and a closed position (shown in Figure 34) (Col. 12 line 63 – Col. 13 line 2), wherein said second jaw (230) comprises a second jaw underside (underside of 230 shown in Figures 32-34);
a closure lockout (450 in Figures 42-44) movable between a locked position (shown in Figure 43) in which a portion (top-left portion/surface in Figure 43) of said closure lockout (450) is positioned in confronting relationship with said second jaw underside (underside of 230) distal to said jaw pivot axis (the longitudinal axis of 248 in Figures 19-21) (because 230 is positioned in the upper half of collar assembly 220 [which consists of 222, 224, and 226 in Figures 32-34], as is apparent from Figure 32, while 450 is positioned in the lower half of collar assembly 220, as is apparent from Figure 43, and thus the underside of 230 faces/confronts the topside of 450, and also because the longitudinal axis of 248 is proximal to the entirety of collar assembly 220 [which consists of 222, 224, and 226] and thus proximal to the entirety of 450, as is apparent when Figures 32, 43, and 21 are viewed in relation to one another) to prevent said second jaw (230) from being movable to said closed position (shown in Figure 34) and an unlocked position (shown in Figure 44) in which said second jaw (230) is movable to said closed position upon application of a closure motion thereto (Col. 17 lines 50-67), wherein said closure lockout (450) further comprises a lock actuator portion (left half of 450 in Figures 42-44) configured to interface with an unlocking feature (the triangular portion of 232 shown cross-hatched in Figure 44, which includes rear surface portion 233) on a surgical staple cartridge (272) operably supported in said first jaw (260) such that when said unlocking feature (the triangular portion of 232 shown cross-hatched in Figure 44, which includes rear surface portion 233) operably interfaces with said lock actuator portion (left half of 450 in 
a firing member (254 in Figure 4) configured to axially move between a starting position and an ending position upon application of a firing motion thereto (Col. 20 lines 59-62, Col. 14 lines 56-58).
However, Savage does not disclose: a spent cartridge lockout operably interfacing with said firing member and a camming assembly movably supported in said surgical staple cartridge supported in said first jaw, said spent cartridge lockout configured to retain said firing member in said starting position unless said camming assembly is in an unfired position within said surgical staple cartridge.
Rector teaches that it was known to provide a spent cartridge lockout (238 in Figure 19; or 238 and 298 collectively in Figures 19 and 23A) operably interfacing with a firing member (280 and 282 collectively in Figure 23B) (apparent from Figure 23B) and a camming assembly (278 in Figures 25A-25F) movably supported in a surgical staple cartridge (270 in Figure 13) supported in a first jaw (250 in Figures 25A-25F) (Paragraphs 0215 and 0225), said spent cartridge lockout (238; or 238 and 298 collectively) configured to retain said firing member (280 and 282 collectively) in a starting position unless said camming assembly (278) is in an unfired position within said surgical staple cartridge (270) (Paragraphs 0215, 0225, and 0231), in order to prevent inadvertent firing of the firing member (280 and 282 collectively) and severing of captured tissue without stapling (Paragraphs 0212, 0225, 0236).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the surgical stapling instrument (50) of Savage with a spent cartridge lockout operably interfacing with said firing member and a camming assembly movably supported in said surgical staple cartridge (272 of Savage) supported in said first jaw (260 of Savage), said spent cartridge lockout configured to retain said firing member in said starting position unless said camming assembly is in an unfired position within said surgical staple cartridge, as taught by Rector, because doing so would achieve the predictable result of preventing inadvertent firing of the firing member and severing of captured tissue without stapling. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Savage discloses that said surgical staple cartridge (272) comprises a cartridge body (the portion of 232 shown cross-hatched in Figure 44 that extends distally from the 
Regarding claim 5, Savage discloses that said cartridge body extension (the triangular portion of 232 shown in Figure 44, which includes rear surface portion 233) comprises an inclined ramp (apparent from Figure 44), and that said inclined ramp is configured to lift said lock actuator portion (left half of 450 in Figures 42-44) and said closure lockout (450) into said unlocked position (shown in Figure 44) when said surgical staple cartridge (272) is installed within said first jaw (260) (apparent when Figure 43 is viewed in relation to Figure 44, Col. 17 lines 56-67).
Regarding claim 15, Savage discloses a surgical stapling assembly, comprising:
a staple cartridge (232 in Figure 4), comprising:
a cartridge body (272 in Figure 4) comprising a lockout feature (the triangular portion of 232 shown cross-hatched in Figure 44, which includes rear surface portion 233);
a plurality of staples (276 in Figure 4) stored within said cartridge body (272) (clear from Figure 4); and
a camming assembly (278 in Figure 4) configured to eject said staples (276) from said cartridge body (272), wherein said camming assembly (278) is movable between an unfired position and a fired position (Col. 14 line 61 – Col. 15 line 7); and
a surgical instrument (50) configured to receive said staple cartridge (232) therein (Col. 14 lines 39-46), wherein said surgical instrument (50) comprises:
a first jaw (260 in Figure 4);
a second jaw (230 in Figure 4) movable relative to said first jaw (260) about a jaw pivot axis (the longitudinal axis of 248 in Figures 19-21) between an open position (shown in Figure 32) and a closed position (shown in Figure 34) (Col. 12 line 63 – Col. 13 line 2), wherein said second jaw (230) comprises a second jaw underside (underside of 230 shown in Figures 32-34);

a closure lockout (450 in Figures 42-44) comprising a blocking portion (the left half of 450 in Figures 43 and 44), wherein said closure lockout (450) is movable between a locked position (shown in Figure 43) in which said blocking portion (the left half of 450 in Figures 43 and 44) is in blocking alignment (the alignment in which 230 is in the fully open position shown in Figure 32 and 450 is in the locked position shown in Figure 43) with said second jaw underside (underside of 230) distal to said jaw axis (the longitudinal axis of 248) (because the longitudinal axis of 248 is proximal to the entirety of collar assembly 220 [which consists of 222, 224, and 226] and thus proximal to the entirety of 450, as is apparent when Figures 32, 43, and 21 are viewed in relation to one another) to prevent said second jaw (230) from being movable to said closed position (shown in Figure 34) and an unlocked position (shown in Figure 44) in which said blocking portion (the left half of 450 in Figures 43 and 44) is out of said blocking alignment (the alignment in which 230 is in the fully open position shown in Figure 32 and 450 is in the locked position shown in Figure 43) with said second jaw underside (underside of 230) to permit said second jaw (230) to move to said closed position (shown in Figure 34) upon application of a closure motion thereto (Col. 17 lines 50-67), wherein said closure lockout (450) is configured to operably interface with said lockout feature (the triangular portion of 232 shown cross-hatched in Figure 44, which includes rear surface portion 233) on said staple cartridge (232) to move said closure lockout (450) from said locked position (shown in Figure 43) to said unlocked position (shown in Figure 44) when said staple cartridge (232) is installed in said surgical stapling assembly (Col. 17 lines 56-67).
However, Savage does not disclose: the surgical instrument comprises a spent cartridge lockout configured to operably interface with said camming assembly when said cartridge body is installed in said surgical instrument, wherein the spent cartridge lockout is configured to prevent said firing member from moving distally from said beginning position to said ending position when said staple cartridge is installed within said surgical instrument and said camming assembly is not in said unfired position.
Rector teaches that it was known to provide a surgical instrument (10) with a spent cartridge lockout (238 in Figure 19; or 238 and 298 collectively in Figures 19 and 23A) configured to operably interface with a camming assembly (278 in Figures 25A-25F) when a cartridge body (body of 270 in 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the surgical instrument (50) of Savage with a spent cartridge lockout configured to operably interface with said camming assembly when said cartridge body (272 of savage) is installed in said surgical instrument, wherein the spent cartridge lockout is configured to prevent said firing member from moving distally from said beginning position to said ending position when said staple cartridge is installed within said surgical instrument and said camming assembly is not in said unfired position, as taught by Rector, because doing so would achieve the predictable result of preventing inadvertent firing of the firing member and severing of captured tissue without stapling. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 21, Savage discloses a surgical stapling assembly (50 in Figure 1) configured to receive any of the staple cartridges selected from the group of staple cartridges (232 in Figure 44, and 58 in Figure 1) comprising (Col. 8 lines 6-11):
a compatible staple cartridge (232 in Figures 44, 43, and 4), comprising:
a cartridge body (272 in Figure 4) comprising a longitudinal slot (302 in Figure 4);
a plurality of staples (276 in Figure 4) stored within said cartridge body (272) (clear from Figure 4);
a camming assembly (278 in Figure 4) configured to eject said staples (272) from said cartridge body (272) (Col. 14 line 61 – Col. 15 line 7),
wherein said camming assembly (278) is movable between an unfired position and a fired position (Col. 14 line 61 – Col. 15 line 7); and

an incompatible staple cartridge (58 in Figure 1, which is incompatible because it does not have an angled rear surface portion such as 233 in Figure 44), comprising:
another cartridge body (body of 58 shown in Figure 1) comprising another longitudinal slot (58 has a longitudinal slot similar to 302);
another plurality of other staples (58 has staples similar to 276) stored within said another cartridge body (in a way similar to how staples 276 are stored in 272); and
another camming assembly (58 has a camming assembly similar to 278) configured to eject said other staples from said another cartridge body (in a way similar to how camming assembly 278 ejects staples 272), wherein said another camming assembly is movable between an another unfired position and another fired position (in a way similar to how 278 is movable between an unfired position and a fired position), and wherein said surgical stapling assembly (50) comprises:
a first jaw (260 in Figure 4) configured to removably support any one of said staple cartridges (232 and 58) therein (Col. 8 lines 6-11);
a second jaw (230 in Figure 4) movable relative to said first jaw (260) about a jaw axis (the longitudinal axis of 248 in Figures 19-21) between an open position (shown in Figure 32) and a closed position (shown in Figure 34) (Col. 12 line 63 – Col. 13 line 2);
a firing member (254 in Figure 4) configured to axially move between a starting position and an ending position upon application of a firing motion thereto (Col. 20 lines 59-62, Col. 14 lines 56-58); and
a closure lockout (450 in Figures 42-44) movable between a locked position (shown in Figure 43) in which a portion (top-left portion/surface in Figure 43) of said closure lockout (450) confronts a portion (bottom portion/surface in Figures 32-34) of said second jaw (230) distal to said jaw axis (the longitudinal axis of 248) (because 230 is positioned in the upper half of collar assembly 220 [which consists of 222, 224, and 226 in Figures 32-34], as is apparent from Figure 32, while 450 is positioned in the lower half of collar assembly 220, as is apparent from Figure 43, and thus the bottom portion/surface of 230 faces/confronts the top-left portion/surface of 450, and also because the longitudinal axis of 248 is not have an angled rear surface portion such as 233 in Figure 44 to lift closure lockout 450 out of the locked position shown in Figure 43) and wherein, when said compatible cartridge (232) is installed in said first jaw (260), said jaw unlocking feature (the triangular portion of 232 shown cross-hatched in Figure 44, which includes rear surface portion 233) on said compatible cartridge (232) interfaces with a lock actuator portion (456 in Figures 42-44) on said closure lockout (450) to move said closure lockout (450) to said unlocked position (shown in Figure 44) (Col. 17 lines 56-67).
However, Savage does not disclose: a firing member lockout movable from a first locked position in which said firing member lockout prevents said firing member from moving out of said starting position to an unlocked position in which said firing member is distally movable from said starting position upon application of said firing motion to said firing member, wherein, upon installation of said compatible cartridge into said first jaw with said camming assembly thereof in said unfired position, said camming assembly engages said firing member lockout to move said firing member lockout to said unlocked position and wherein upon installation of said incompatible staple cartridge in said first jaw with said another camming assembly thereof in said another unfired position, said another camming assembly is configured to engage said firing member lockout to move said firing member lockout to said unlocked position.
Rector teaches that it was known to provide a firing member lockout (238 in Figure 19; or 238 and 298 collectively in Figures 19 and 23A) movable from a first locked position (shown in Figure 23B) in which said firing member lockout (238; or 238 and 298 collectively) prevents a firing member (280 and 282 collectively in Figure 23B) from moving out of a starting position to an unlocked position (shown in Figures 25A-25F) in which said firing member (280 and 282 collectively) is distally movable from said 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Savage to incorporate the teachings of Rector by providing the surgical stapling assembly (50) of Savage with a firing member lockout movable from a first locked position in which said firing member lockout prevents said firing member from moving out of said starting position to an unlocked position in which said firing member is distally movable from said starting position upon application of said firing motion to said firing member, wherein, upon installation of said compatible cartridge (232 of Savage) into said first jaw (260 of Savage) with said camming assembly thereof in said unfired position, said camming assembly engages said firing member lockout to move said firing member lockout to said unlocked position and wherein upon installation of said incompatible staple cartridge (58 of Savage) in said first jaw with said another camming assembly thereof in said another unfired position, said another camming assembly is configured to engage said firing member lockout to move said firing member lockout to said unlocked position, because doing so would achieve the predictable result of preventing inadvertent firing of the firing member and severing of captured tissue without stapling. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's argument with respect to the 103 rejections of claims 1-10, 15, and 19-21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“As outlined above, the release members (320) on the cartridge (300) of Leimbach et al. do not contact or interface with the anvil lock member (230) to move the anvil lock member (230) to the unlocked position as recited in amended Claim 1. This can be particularly seen in FIG. 23 of Leimbach et al. reproduced below which shows the anvil lock member (260) in the unlocked position.
As can be clearly seen in FIG. 23 of Leimbach et al. the release members (320) are completely distally spaced away from any portion of the anvil lock member (260) and never come into contact with or interface with the anvil lock member (260) during the unlocking process. Unlike the Leimbach et al. instrument, the instrument of Claim 1 does not rely on the movement of the anvil to move the anvil lockout feature from the locked position to the unlocked position. As such, Leimbach et al. does not disclose each and every feature of Claim 1 in the same form as recited in that Claim. Rector et al. fails to cure those deficiencies. Thus, Applicant submits that Claim 1 and the Claims that depend therefrom are patentable over Leimbach et al. in view of Rector et al. This line of reasoning applies with equal force to independent Claims 15, 19, and 21 and the Claims that depend from those Claims.”,

the examiner firstly asserts that the term “interface” in claims 1, 15, and 21 is a very broad term which can be interpreted as meaning “interact” (see https://www.merriam-webster.com/dictionary/interface and https://www.dictionary.com/browse/interface?s=t). Since release members 320 of Leimbach indirectly interact with anvil lock member 260 by indirectly pushing it in the proximal direction (by pushing trunnion walls 226 and 228 proximally which in turn push 260 proximally, as disclosed in Paragraph 0083 of Leimbach) when cartridge 300 is installed in first jaw 210, release members 320 can be properly interpreted as “interfacing” with lock member 260. Secondly, the examiner notes that the features upon which applicant relies (i.e., the instrument does not rely on the movement of the anvil to move the anvil lockout feature from the locked position to the unlocked position) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lastly, the examiner asserts that Leimbach in view of Rector teaches all the limitations of amended independent claims 1 and 19, as explained in the new 103 rejections of claims 1 and 19 above.

In response to Applicant’s argument that:
“As discussed above, Claim 1 has been amended to clarify that the closure lockout is movable between a locked position in which a portion of the closure lockout is positioned in confronting relationship with the second jaw underside distal to the jaw axis to prevent the second jaw from being movable to the closed position and an unlocked position in which the second jaw is movable to the closed position upon application of a closure motion thereto. Savage et al. lacks that structure. Rector et al. fails to cure that deficiency. Accordingly, Claim 1 and the Claims that depend therefrom are patentable over Savage et al. in view of Rector et al. This line of reasoning applies with equal force to independent Claims 15 and 21 the Claims that depend from Claim 15.”,

the examiner firstly asserts that Savage discloses that the closure lockout is movable between a locked position in which a portion of the closure lockout is positioned in confronting relationship with the second jaw underside distal to the jaw axis to prevent the second jaw from being movable to the closed position and an unlocked position in which the second jaw is movable to the closed position upon application of a closure motion thereto, as explained in detail in the new 103 rejections of claims 1 and 21 above. Secondly, the examiner asserts that Savage in view of Rector teaches all the limitations of amended independent claims 1, 15, and 21, as explained in the new 103 rejections of claims 1, 15, and 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731